                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

LAURENCE LOVEJOY, #N52404,                          )
                                                    )
                      Plaintiff,                    )
                                                    )
vs.                                                 )       Case No. 19-CV-00021-SMY
                                                    )
JACQUELINE LASHBROOK,                               )
KIMBERLY BUTLER,                                    )
JOHN BALDWIN,                                       )
DOUG LYERLA,                                        )
MISTI L. PRICE,                                     )
H. PRICE,                                           )
J. CLENDENIN,                                       )
R. VALLEROY,                                        )
KELLY PIERCE,                                       )
LARISSA WANDRO,                                     )
LORI OAKLEY, and                                    )
SHERRY BENTON,                                      )
                                                    )
                      Defendants.                   )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Laurence Lovejoy, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”), brings this action pursuant to

42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. He asserts claims for

violations of his rights in the grievance process under the First, Eighth, and Fourteenth

Amendments. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests



                                                1
money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                           The Complaint

        Plaintiff makes the following allegations in his Complaint:              IDOC and “Menard

Correctional Center prison officials” violated Plaintiff’s rights under the First, Eighth, and

Fourteenth Amendments. (Doc. 1, p. 11). Menard has a policy or custom of making it difficult to

obtain grievance forms, making the grievance process unavailable to Plaintiff. (Doc. 1, pp. 11-12,

33). This impairs and restricts Plaintiff’s right to file grievances. Id. Plaintiff has started acquiring

grievance forms from the John Howard Association of Illinois to have adequate access to the

grievance process. Id. Defendants have failed to accept, respond, investigate, and process his

grievances. (Doc. 1, pp. 14, 27-28).

        The warden has failed to provide final decisions in writing as required by 20 Ill.Admin.

Code § 504.830(d). (Doc. 1, pp. 13-14, 26, 64, 66). This makes an appeal unavailable within the

grievance system and makes it difficult to file lawsuits. Id. Plaintiff alerted the Administrative

Review Board (“ARB”) to this problem and they have done nothing. (Doc. 1, pp. 14, 24, 28). He

also wrote to the director about his issues with the grievance process at Menard. (Doc. 1, pp. 14,

25).

        Plaintiff has been denied the reasonable opportunity to use the grievance system compared

to the opportunities afforded other prisoners at Menard. (Doc. 1, p. 15). He is treated differently

than similarly situated prisoners.        Id.    “Menard[‘s] policy or custom” is intentionally

discriminatory. Id.

        Plaintiff has chronic migraines and suffers from unbearable, unimaginable, and



                                                   2
unspeakable pain that persists for two to three days. (Doc. 1, pp. 15, 107-108, 113-114). At times,

he is unable to read, write, or leave his cell for meals or activities. Id. He has been given Ibuprofen

600 mg for the pain, but it does not work. (Doc. 1, pp. 107, 113). He requested sick call on

numerous occasions but has not been seen. (Doc. 1, p. 114). Warden Lashbrook was made aware

of the lack of treatment by grievances filed on January 2, 2018 and May 10, 2018 and reviewed by

her on January 9, 2018 and May 16, 2018, but has taken no action. (Doc. 1, p. 107-108).

Defendants’ inaction in response to Plaintiff’s grievances has resulted in his continued suffering

without proper treatment for his migraine headaches. (Doc. 1, pp. 15).

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following Counts:

       Count 1:        First Amendment claim against Defendants for impairing and
                       restricting Plaintiff’s right to file grievances and making the
                       grievance process unavailable to him by making grievance forms
                       unavailable.

       Count 2:        First Amendment and/or Fourteenth Amendment claim against
                       Defendants for failing to follow IDOC rules and regulations, Illinois
                       administrative procedures and regulations, and 20 Ill.Admin. Code
                       § 504.830(d) by failing to provide a final written decision on
                       grievances making an appeal unavailable to Plaintiff.

       Count 3:        Fourteenth Amendment claim against Defendants for failing to
                       accept, respond, investigate, and/or process Plaintiff’s grievances.

       Count 4:        Eighth Amendment deliberate indifference claim against
                       Defendants for failing to respond to Plaintiff’s grievances seeking
                       help and failing to issue a final decision as required by 20 Ill. Admin.
                       Code § 504.830(d).

       Count 5:        Fourteenth Amendment equal protection claim against Defendants
                       for denying Plaintiff the reasonable opportunity to use the grievance
                       system compared to other prisoners at Menard.

       Count 6:        Eighth Amendment deliberate indifference claim against
                       Defendants for taking no action in response to Plaintiff’s grievances
                       about the denial of medical care for his severe migraine headaches.

                                                  3
        The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of the Court. The designations do not constitute an

opinion regarding their merit. Any other intended claim that has not been recognized by the Court

is considered dismissed without prejudice as inadequately pleaded under the Twombly pleading

standard. 1

                                         Preliminary Dismissals

        Plaintiff makes allegations against IDOC, “Menard Correctional Center prison officials,”

Menard, and the ARB. These entities are not identified as Defendants in the case caption or list

of Defendants. Accordingly, any claims Plaintiff intended to bring against IDOC, “Menard prison

officials,” Menard, and the ARB are dismissed without prejudice. 2 See Myles v. United States,

416 F.3d 551, 551-52 (7th Cir. 2005) (holding that to be properly considered a party, a defendant

must be specified in the caption).

         Additionally, Plaintiff generally refers to “Defendants;” the only individuals identified

are the warden and the director (by those labels). Plaintiff is required to associate specific

Defendants with specific claims, so that Defendants are put on notice of the claims brought against

them and can properly respond to the Complaint. See Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007); Fed. R. Civ. P. 8(a)(2). Merely invoking the name of a potential Defendant is

not sufficient to state a claim against that individual. See Collins v. Kibort, 143 F.3d 331, 334 (7th

Cir. 1998) (“plaintiff cannot state a claim against a defendant by including the defendant’s name


1
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
2
 Additionally, IDOC, Menard, and the ARB are not subject to suit under Section 1983. Will v. Mich. Dept.
of State Police, 491 U.S. 58, 71 (1989) (“neither a State nor its officials acting in their official capacities
are ‘persons’ under § 1983.”). A Monell claim would also fail as it can only be asserted against local
government units and not against state agencies. Monell v. Department of Social Services, 436 U.S. 658
(1978).
                                                      4
in the caption”). Although they are named as Defendants, there are no allegations in the statement

of claim against Doug Lyerla, Misti L. Price, H. Price, J. Clendenin, R. Valleroy, Kelly Pierce,

Larissa Wandro, Lori Oakley, and Sherry Benton. Therefore, they will be dismissed from this

action without prejudice. The remaining Defendants are Jacqueline Lashbrook, Kimberly Butler,

and John Baldwin. 3

        Plaintiff also sues Defendants in their individual and official capacities but seeks only

monetary damages. When a plaintiff seeks monetary damages against a state official, he must

bring the suit against the official in his or her individual capacity. See Shockley v. Jones, 823 F.2d

1068, 1070 (7th Cir. 1987). Therefore, to the extent Plaintiff attempts to bring claims against

Defendants in their official capacities, those claims are dismissed.

                                               Discussion

                                               Counts 1-4

        Plaintiff alleges Defendants violated his civil rights by making grievance forms unavailable

and by failing to accept, respond, investigate, and/or process his grievances. He also alleges

Defendants failed to follow IDOC rules and regulations and Illinois administrative procedures and

regulations, including 20 Ill.Admin. Code § 504.830(d). He contends that his rights under the

First, Eighth, and Fourteenth Amendments have been violated.

                                           First Amendment

        Prison grievance procedures are not mandated by the First Amendment. Owens v. Hinsley,

635 F.3d 950, 953 (7th Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 772 (7th Cir. 2008);

Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002). That said, inmates have the right to



3
 It is unclear whether the allegations in the statement of claim against the “chief administrative officer”
and the “warden” (Doc. 1, pp. 13-14) are intended against Lashbrook or Butler and so both remain in the
case for the preliminary review of the Complaint.
                                                    5
petition the government for redress of grievances, which includes access to the courts to present

their complaints. Bridges v. Gilbert, 557 F.3d 541, 553 (7th Cir. 2009). Here, Plaintiff’s access

to the courts has not been impeded by the alleged actions, as the unavailability of administrative

remedies is not a bar to potential litigants bringing their claims. Hill v. Snyder, 817 F.3d 1037,

1041 (7th Cir. 2016) (“exhaustion is not required when the prison officials responsible for

providing grievance forms refuse to give a prisoner the forms necessary to file an administrative

grievance”).

                                      Eighth Amendment

       The Eighth Amendment’s ban on cruel and unusual punishment prohibits the unnecessary

and wanton infliction of pain. Whitley v. Albers, 475 U.S. 312, 319 (1986). Plaintiff claims

deliberate indifference by Defendants based on their failure to respond to his grievances seeking

help and failure to issue a final decision as required by 20 Ill.Admin. Code § 504.830(d). These

allegations do not state a claim under the Eighth Amendment.

                                    Fourteenth Amendment

       Prison grievance procedures do not create interests protected by the Due Process Clause.

George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007); Grieveson v. Anderson, 538 F.3d 763, 772 &

n. 3 (7th Cir.2008); Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir.1996). “Any right to a

grievance procedure is a procedural right, not a substantive one.” Antonelli v. Sheahan, 81 F.3d

1422, 1430 (7th Cir. 1996). Further, a federal court does not enforce state law and regulations.

Archie v. City of Racine, 847 F.2d 1211, 1217 (7th Cir. 1988) (en banc), cert. denied, 489 U.S.

1065 (1989); Pasiewicz v. Lake Cnty. Forest Preserve Dist., 270 F.3d 520, 526 (7th Cir. 2001).

Thus, the alleged failure to process Plaintiff’s grievances in accordance with IDOC rules and

regulations and Illinois administrative procedures is not actionable under Section 1983.



                                                6
       For the foregoing reasons, Defendants’ actions or inactions in handling Plaintiff’s

grievances do not support a constitutional claim under the First, Eighth, or Fourteenth

Amendments. Accordingly, Counts 1, 2, 3, and 4 will be dismissed without prejudice.

                                              Count 5

       Plaintiff asserts an equal protection claim against Defendants for denying him the

reasonable opportunity to use the grievance system compared to opportunities afforded other

prisoners at Menard. He alleges that he is treated differently than that of similarly situated inmates

and that Menard‘s policy or custom is intentionally discriminatory. A discrimination claim

requires a showing of intentional or purposeful discrimination based on a protected characteristic

such as race or gender. Nabozny v. Podlesny, 92 F.3d 446, 453-54 (7th Cir. 1996). Even with the

liberal construction accorded pro se pleadings, Plaintiff fails to allege any “intentional or

purposeful discrimination” involving his grievances. Count 5 will therefore be dismissed without

prejudice.

                                              Count 6

       Plaintiff asserts a deliberate indifference claim against Defendants for failing to take action

in response to his grievances about the denial of medical care for his severe migraine headaches.

He alleges Defendants’ inaction allowed him to suffer from severe migraine headaches and that

they failed to take reasonable steps to prevent that harm from occurring.

       Prison officials impose cruel and unusual punishment in violation of the Eighth

Amendment when they are deliberately indifferent to a serious medical need. Estelle v. Gamble,

429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). To state a

deliberate indifference claim, an inmate must show (1) he suffered from an objectively serious

medical condition; and (2) defendant was deliberately indifferent to a risk of serious harm from



                                                  7
that condition. Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016). An objectively serious

condition includes an ailment that significantly affects an individual’s daily activities or involves

chronic and substantial pain. Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997). For

purposes of this Order, Plaintiff’s alleged severe migraine headaches constitute a serious medical

condition.

       Generally, the denial or mishandling of a grievance – standing alone – is not enough to

violate a constitutional right. See, e.g., Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017). That

said, an official may be subject to liability if she “knows about unconstitutional conduct and

facilitates, approves, condones, or ‘turn[s] a blind eye’ to it.” Perez v. Fenoglio, 792 F.3d 768,

781 (7th Cir. 2015) (citing Vance v. Peters, 97 F.3d 987, 992-93 (7th Cir. 1996). “Indeed, once

an official is alerted to an excessive risk to inmate safety or health through a prisoner’s

correspondence, ‘refusal or declination to exercise the authority of his or her office may reflect

deliberate disregard.’” Id. at 782. Here, grievances reviewed by Lashbrook could have informed

her that Plaintiff had severe migraine headaches that were allegedly not being addressed by the

prison medical staff. As such, her alleged lack of inquiry or action regarding Plaintiff’s complaints

may constitute deliberate indifference.

       On the other hand, the Complaint does not indicate that Baldwin or Butler received

grievances regarding Plaintiff’s claims of denial of medical care. They cannot be held liable based

solely on their positions as administrators. Chavez v. Illinois State Police, 251 F.3d 612, 651

(2001) (doctrine of respondeat superior does not apply to section 1983 actions). Therefore, Count

6 may proceed only against Lashbrook.

                              Motion for Appointment of Counsel

       Plaintiff has filed a Motion for Appointment of Counsel (Doc. 3). Civil litigants do not



                                                 8
have a constitutional or statutory right to counsel. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir.

2007); Zarnes v. Rhodes, 64 F.3d 285, 288 (7th Cir. 1995). However, under 28 U.S.C. §

1915(e)(1), the Court has discretion to recruit counsel to represent indigent litigants in appropriate

cases. Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006).

       In evaluating whether counsel should be appointed, the Court must examine the Pruitt

factors and apply them to the specific circumstances of the case. Santiago v. Walls, 599 F.3d 749,

760 (7th Cir. 2010). The Court must ask: “(1) has the indigent plaintiff made a reasonable attempt

to obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

the case, does the plaintiff appear competent to litigate it himself?’ Id. at 761 (quoting Pruitt, 503

F.3d at 654). Plaintiff alleges he has contacted outside legal firms and has been unsuccessful in

obtaining an attorney to represent him in this matter. He appears to have made reasonable efforts

to retain counsel on his own.

       With respect to his ability to pursue this action pro se, Plaintiff alleges his imprisonment

will limit his ability to litigate his case, he has limited access to the law library, and his case is

complex and will likely require expert testimony. (Doc. 3, p. 2). He also alleges his chronic

migraine headaches are so serious that, at times, he is unable to read, write, or leave his cell. (Doc.

3, p. 3). The Court finds Plaintiff can proceed pro se, at least for now. Plaintiff’s pleadings

demonstrate an ability to construct coherent sentences and relay information to the Court. Plaintiff

appears competent to try this matter without representation at this time. Further, given the early

stage of the litigation, it is difficult to accurately evaluate the need for assistance of counsel. See

Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the

complaint, the plaintiff’s need for assistance of counsel ... cannot be gauged.”). Accordingly, the

Motion is DENIED without prejudice. If Plaintiff has significant difficulty once discovery is



                                                  9
commenced, he may refile his motion.

                                           Disposition

       IT IS HEREBY ORDERED that the Motion for Appointment of Counsel (Doc. 3) is

DENIED without prejudice.

        IT IS FURTHER ORDERED that Counts 1, 2, 3, 4, and 5 are DISMISSED without

prejudice; Plaintiff’s claims against The Illinois Department of Corrections, Menard Correctional

Center prison officials, Menard, Administrative Review Board, Kimberly Butler, John Baldwin,

Doug Lyerla, Misti L. Price, H. Price, J. Clendenin, R. Valleroy, Kelly Pierce, Larissa Wandro,

Lori Oakley, and Sherry Benton are DISMISSED without prejudice. The Clerk of Court is

DIRECTED to TERMINATE these Defendants in the Case Management/Electronic Case Filing

(“CM/ECF”) system.

       IT IS FURTHER ORDERED that Count 6 will proceed against Defendant Jacqueline

Lashbrook. The Clerk of Court shall prepare for Lashbrook (individual capacity): (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to Defendant’s place of employment as identified by Plaintiff. If

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on Defendant, and the Court will require Defendant to pay the full costs of formal service,

to the extent authorized by the Federal Rules of Civil Procedure.

       If Defendant can no longer can be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with Defendant’s current work address, or, if not known, her last

known address. This information shall be used only for sending the forms as directed above or for



                                                10
formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       IT IS SO ORDERED.

       DATED: May 9, 2019

                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  11
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify Defendant of this lawsuit and serve her

with a copy of your Complaint. After service has been achieved, Defendant will enter her

appearance and file an Answer to the Complaint. It will likely take at least 60 days from the date

of this Order to receive Defendant’s Answer, but it is entirely possible that it will take 90 days or

more. When Defendant has filed an Answer, the Court will enter a Scheduling Order containing

important information on deadlines, discovery, and procedures. Plaintiff is advised to wait until

counsel has appeared for Defendant before filing any motions to give Defendant notice and an

opportunity to respond to those motions. Motions filed before Defendant’s counsel has filed an

appearance will generally be denied as premature. Plaintiff need not submit any evidence to the

court at this time, unless otherwise directed by the Court.




                                                 12
